DETAILED ACTION
This office action is responsive to communications filed on July 22, 2022.  New claims 22-24 have been added.  Claims 16-24 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 22, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2012/0287875) in view of Kazmi et al. (US 2012/0264449).

Regarding Claim 16, Kim teaches a mobile communication system comprising:
a plurality of base stations configured to perform radio communication with a user equipment in a coordinated manner with each other (“CoMP transmission techniques may be adopted” – See [0093]; “each point (eNB) of a CoMP unit may use data. The CoMP unit refers to a set of eNBs used for a CoMP transmission operation. The JP scheme is further branched into joint transmission and dynamic cell selection” – See [0095]; “Joint transmission is a technique of transmitting PDSCHs from a plurality of points (a part or the whole of a CoMP unit) at one time. That is, a plurality of transmission points may simultaneously transmit data to a single UE” – See [0096]; A plurality of transmission points (base stations) simultaneously communicate with a UE using CoMP JT (joint transmission)).
Kim does not explicitly teach that a size of a set of base stations including a number of base stations that transmit signals that can be measured by the user equipment among the plurality of base stations is transmitted from the user equipment to the base station.
However, Kazmi teaches that a size of a set of base stations including a number of base stations that transmit signals that can be measured by the user equipment among the plurality of base stations is transmitted from the user equipment to the base station (“the UE reports its capability which is directly or indirectly related to its inter-group measurement handling capability. The UE may report this capability to the radio node (e.g., eNode-B or RNC) or to any other network node” – See [0112]; “The inter-group measurement handling capability may be expressed in terms of number of `measurement patterns` which can be used by the UE for performing the same or different types of measurements in parallel or at the same time or within certain time frame. For example the UE may indicate that it can perform RSRP and RSRQ measurements over their measurement period in L (e.g., L=6) cells by using R=3 different patterns” – See [0119]; The UE reports capability information to the eNode-B (base station), wherein the capability information includes a number of cells (e.g., L=6 cells) that can be measured by the UE).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim such that a size of a set of base stations including a number of base stations that transmit signals that can be measured by the user equipment among the plurality of base stations is transmitted from the user equipment to the base station.  Motivation for doing so would be to ensure certain minimum UE capabilities are met so that good service quality and consistent implementation of wireless devices and network nodes can be provided (See Kazmi, [0026]).

Regarding Claim 17, Kim in view of Kazmi teaches the system of Claim 16.  Kim further teaches that measurement target information is transmitted from the base station to the user equipment, the measurement target information indicating a signal to be measured by the user equipment among the signals being transmitted from the plurality of base stations (“The term `eNB` is interchangeably used with `cell`, `AP` or `point` in the CoMP system” – See [0133]; “For a reliable CoMP operation, the UE should measure CSI-RSs from neighbor cells included in a CoMP unit as well as CSI-RSs from a serving cell and feed back measured channel information to the eNB. Therefore, the eNB needs to notify the UE of the CSI-RS configurations of the serving cell and the neighbor cells. According to the afore-described embodiments of the present invention, the eNB may indicate to the UE a plurality of CSI-RS configurations as if these CSI-RS configurations were for the eNB” – See [0134]; “On the assumption that a serving cell with A Tx antennas and a neighbor cell with B Tx antennas cooperate for communication, the following three CSI-RS configurations may be defined.” – See [0135]; “CSI-RS Configuration 1: the CSI-RS configuration of the serving cell (CSI-RSs for the A Tx antennas)” – See [0136]; “CSI-RS Configuration 2: the CSI-RS configuration of the neighbor cell (CSI-RSs for the B Tx antennas)” – See [0137]; “In Case 3, the UE may measure CSI-RSs received from the serving cell according to CSI-RS Configuration 1 and CSI-RSs received from the neighbor cell according to CSI-RS Configuration 2 and generate CSI separately for the serving cell and the neighbor cell. For the CSI generation, the UE may measure channels, regarding them as received from the serving cell without any need to identify actual cells that transmit the channels. The UE may transmit the CSI generated according to CSI-RS Configurations 1 and 2, together or separately on the downlink to the eNB” – See [0144]; See also Table 1; CSI configurations 1 and 2 (measurement target information) are transmitted from the eNB/base station among a plurality base stations (i.e., the serving base station and neighboring base stations) to the UE.  The CSI configurations indicate CSI-RSs (signals) to be measured by the UE.  The CSI-RS configuration 1 indicates signals that are transmitted from the A TX antennas of the serving base station, and the CSI-RS configuration 2 indicates signals that are transmitted from the B TX antennas of the neighboring base station.  Thus, the signals are transmitted from the plurality of base stations (i.e., the serving and neighboring base stations)).

Regarding Claim 18, Kim in view of Kazmi teaches the system of Claim 17.  Kim further teaches that measurement result information is transmitted from the user equipment to the base station, measurement result information indicating a measurement result of measurement target signals indicated by the measurement target information (“The UE may measure a channel using the received CSI-RS and thus may report such information as a Channel Quality Indicator (CQI), a PMI, and/or a Rank Indicator (RI) to the eNB” – See [0107]; “The UE may measure and report a CQI for the CSI-RS configuration set for CQI feedback using CSI-RSs received according to the CSI-RS configuration. In this manner, CQI measurement and reporting may be carried out on a CSI-RS configuration basis (i.e. on an antenna group basis)” – See [0132]; The UE measures the configured CSI-RSs and reports the measurement results to the eNB (base station)).

Regarding Claim 19, Kim in view of Kazmi teaches the system of Claim 18.  Kim further teaches that the measurement target signal is a reference signal to be measured by the user equipment for obtaining a state of the channel (“Upon receipt of a CQI feedback request for a specific CSI-RS configuration from the eNB, the UE may measure a channel state using only CSI-RSs having the specific CSI-RS configuration” – See [0121]; The measurement target signal is a CSI-RS (reference signal) that is measured by the UE to obtain a CQI (state of the channel)).

Claims 20 and 21 are rejected based on reasoning similar to Claim 16.

Response to Arguments
On pages 5-6 of the remarks, Applicant argues in substance that Tao does not teach “a size of a set of base stations including a number of base stations that transmits signals that can be measured by the user equipment among the plurality of base stations is transmitted from the user equipment to the base station,” as recited in independent claims 16, 20 and 21.  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Kazmi reference.

Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478